DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/29/20 has been entered and fully considered.
Claims 26-50 remain pending, of which claims 46-50 were previously withdrawn. 
The previous 35 USC 112 rejections of claims 28, 35-36 are withdrawn due to the amendment.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: liquid pumping device, filter device, means of liquid communication and means of non-filtered liquid communication in claim 26, rotating device in claim 34, a filter device in claim 40. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 40 recites “a filter device” and has been amended to depend from claim 37 which recites “a cross-flow-filter device”. It is unclear if the limitation in claim 40 is intended to refer back to the cross flow filter device of claim 37 or is intended to recite a different, additional filter device. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-27, 29, 31-32, 34-35, 38-39, 41-43 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shevitz US 6544424. 
With respect to claim 26, 38, Shevitz discloses a fluid filtration system comprising a fluid storage vessel (fluid tight container with walls comprising liquid broth), a diaphragm pump (conveying liquid pumping device), a filter containing compartment (filter device) that separates the broth by a membrane, a fluid connector directing fluid from the vessel into the entrance of the filter compartment (means of liquid communication from interior of liquid tight container to pumping device to filter), means for re-filtering the fluid from the filter to the storage vessel, and a harvest port connected to the filter (third permeate outlet) in which the fluid flow through the openings is controlled with valves (first and second liquid valves) (Col 4, line 17-67, Col 6, lines 24-67, Fig 1).
With respect to claim 27, 32 Shevitz discloses the vessel has integral walls and a bottom, and a head plate cover (Fig 3, Col 11, lines 21-35) and ports connected to the head plate wall (Fig 3). 
With respect to claim 29, Shevitz discloses the pump and filter are exterior to the storage vessel and communicate through ports with the interior of the vessel (Figure 3). 
With respect to claim 31, Shevitz discloses sensors in the head plate wall (Figure 3). 
With respect to claim 34-35, Shevitz discloses an impeller agitator (rotating device) with shaft extending through the head plate wall (Fig 3). 
With respect to claim 39, Shevitz discloses the pump is connected to a gas port capable of injecting gas into and out of the chamber for volume alteration (Column 5, lines 31-46). 
With respect to claim 41, Shevitz discloses sensors for the diaphragm pump (pressure sensors) (Col 8, lines 54-57). 
With respect to claim 42, Shevitz discloses the vessel can be made of plastic, metal or the like (rigid or semi rigid plastic) (Col. 6, lines 30-35). 
With respect to claim 43, Shevitz discloses the container is cylindrical of shape (Fig 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28, 30, 33, 36-37, 40, 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevitz US 6544424.
With respect to claim 28, 30, Shevitz does not disclose the pump and/ or filter inside the container. However, it would have been obvious to one having ordinary skill in the art to combine the prior art elements to save space, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
With respect to claim 33 Shevitz does not disclose a port in the side wall. However, it would have been obvious to one having ordinary skill in the art to place the disclosed ports in any convenient wall for access, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
With respect to claim 36, Shevitz discloses an impeller agitator (rotating device) with shaft extending through the head plate wall (Fig 3) but does not explicitly disclose it driven by a magnet. However, it would have been obvious to one of ordinary skill in the art to use magnet driven impellers as are well known in the art, because it is a matter of simple substitution of one known element for another to obtain predictable results. 
With respect to claim 37, 40 Shevitz discloses a filter device and ports as claimed (Fig 3) but does not explicitly disclose it is a cross flow filter. However, it would have been obvious to one of ordinary skill in the art to use cross flow filters as are well known in the art, because it is a matter of simple substitution of one known element for another to obtain predictable results. 
With respect to claim 44, Shevitz does not disclose the container is not round shaped. However, it would have been obvious to one of ordinary skill in the art to modify the container to be any desired shape as container shape is a matter of choice which a person of ordinary skill in the art would have found obvious In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to claim 45, Shevitz discloses sterilizing the device (col 14, lines 3-45) but does not explicitly disclose it being enclosed and seal for transport. However, it would have been obvious to one of ordinary skill in the art to package the device of Shevitz to maintain sterility because it merely involves use of known technique to improve similar devices (methods, or products) in the same way. 

Response to Arguments
Applicant's arguments filed 9/29/20 have been fully considered but they are not persuasive. 
In response to applicant's argument that the invention is intended to be disposed of after use, and the valves and filter are configured to have fluid pass once, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the device is made of disposable materials) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, it is noted that Shevitz does disclose the vessel can be composed of any suitable material such as plastic, which is well known to be disposable (Column 6, lines 32). 
Applicant’s arguments, pg 11-12, rely on language solely recited in preamble recitations in claim(s) 26 and its dependents. When reading the preamble in the context of the entire claim, the recitation "disposable" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to applicant’s arguments, that Shevitz fails to disclose the claimed valves, examiner respectfully disagrees. Shevitz specifically discloses the appropriate valves for controlling fluid communication (Col 6, lines 36-67). 
In response to applicant's arguments against the Shevitz individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant 35 USC 103 rejections the motivation to modify comes from the cited Case law or KSR as stated above. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799